DETAILED ACTION
	In response to the Office Action mailed 09/17/2020, the amendments were received 12/13/2020:
Claims 7, 12, and 16 were amended.
Claims 7, 9, 11-17, 28, 31, 33-43, and 84-94 are pending.
Claims 28, 31, 33-43, and 84-94 were previously withdrawn.
Election/Restrictions
Applicant’s election of group I (claims 7, 9, and 11-17) in the reply filed on 02/04/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 28, 31, 33-43, and 84-94 directed to groups non-elected without traverse.  Accordingly, claims 28, 31, 33-43, and 84-94 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 28, 31, 33-43, and 84-94.
Allowable Subject Matter
Claims 7, 9-14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

moving the target relative to a rotation axis of an X-ray source by moving the treatment couch an imaging volume from a first position to a second position along one or more planes which are orthogonal to the rotation axis of an the X- ray source (Fig. 2 and 3, wherein treatment couch is translated via 11); and 
acquiring a plurality of projection images of the imaging volume positioned at the first position of the treatment couch and at the second position of the treatment couch by moving the X-ray source around the rotation axis by an arc segment and irradiating the imaging volume with X-rays (Fig. 2 and 3, column 10, lines 55-67).
The prior art of record fail to teach the details of while the treatment couch is positioned at the first position, acquiring a first plurality of projection images of the imaging volume by moving the X-ray source around the rotation axis and irradiating the imaging volume positioned at the first position with X-rays; and while the treatment couch is positioned at the second position, acquiring a second plurality of projection images of the imaging volume by moving the X-ray source around the rotation axis and irradiating the imaging volume positioned at the second position with X-rays, wherein the X-ray source is moved around the rotation axis through an arc segment. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 9, 11-14, 16 and 17 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884